UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No.: 000-52866 ADD-ON EXCHANGE, INC. (Exact name of registrant as specified in Charter Delaware 38-3794899 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 410 Park Avenue, 15th Floor New York, NY 10022 (Address of Principal Executive Offices) (800) 818-1385 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 20, 2010: 1,100,000 shares of common stock. ADD-ON EXCHANGE, INC. FORM 10-Q/A December 31, 2009 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements F- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3 Quantitative and Qualitative Disclosures About Market Risk 3 Item 4 Controls and Procedures 3 PART II OTHER INFORMATION Item 1 Legal Proceedings 4 Item 1A Risk Factors 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. Removed and Reserved 4 Item 5. Other Information 4 Item 6. Exhibits 4 SIGNATURE Item 1. Financial Information ADD-ON EXCHANGE, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF DECEMBER 31, 2009 FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained Deficit F-2 Statement of Stockholders Equity F-3 Cash Flow Statement F-4 Notes to the Financial Statements F-5 Add-on Exchange, Inc. (formerly known as Xyberhome, Inc.) (a development stage company) BALANCE SHEETS As of December 31, 2009 and September 30, 2009 ASSETS CURRENT ASSETS 12/31/2009 9/30/2009 Cash $ $ Total Current Assets FIXED ASSETS Property & Equipment, Net Total Fixed Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Accrued Expenses $ $ Shareholder Loans Total Current Liabilities TOTAL LIABILITIES STOCKHOLDER'S EQUITY Preferred Stock - Par value $0.001 Authorized: 50,000,000 Issued & Outstanding: None - - Common Stock - Par value $0.001; Authorized: 200,000,000 Issued and Outstanding: 100,000 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholder's Equity ) ) TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 Add-on Exchange, Inc. (formerly known as Xyberhome, Inc.). (a development stage company) STATEMENT OF OPERATIONS For the three months ending December 31, 2009 and 2008 And from inception (September 27, 2007) through December 31, 2009 3 months 3 months ending ending FROM 12/31/2009 12/31/2008 INCEPTION REVENUE $ $ - $ COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - OPERATING EXPENSES: GENERAL AND ADMINISTRATIVE EXPENSES - DEPRECIATION 99 - PROFESSIONAL FEES 75 STOCK COMPENSATION - - TOTAL OPERATING EXPENSES INTEREST EXPENSE - RESEARCH AND DEVELOPMENT - - NET INCOME (LOSS) ACCUMULATED DEFICIT, BEGINNING BALANCE ) ) - ACCUMULATED DEFICIT, ENDING BALANCE $ ) $ ) $ ) Earnings (loss) per share $ ) $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these financial statements. F-2 Add-on Exchange, Inc. (formerly known as Xyberhome, Inc.). (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (September 27, 2007) through December 31, 2009 COMMON PAID ACCUM. TOTAL SHARES STOCK IN CAPITAL DEFICIT EQUITY Stock issued on acceptance of incorporation expenses September 27, 2007 $ $ - $ - $ Net Loss ) ) Total, September 30, 2007 - ) ) Net Loss ) ) Total, September 30, 2008 - ) ) In-kind Contribution - Net Loss ) ) Total, September 30, 2009 $ $ $ ) $ ) In-kind Contribution - Net Loss ) ) Total, December 31, 2009 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. F-3 Add-on Exchange, Inc. (formerly known as Xyberhome, Inc.) (a development stage company) STATEMENTS OF CASH FLOWS For the three months ending December 31, 2009 and 2008 From inception (September 27, 2007) through December 31, 2009 3 months 3 months ending ending FROM CASH FLOWS FROM OPERATING ACTIVITIES 12/31/2009 12/31/2008 INCEPTION Net income (loss) $ ) $ ) $ ) In-kind Contribution - Depreciation 99 - Stock issued as compensation - - Increase (Decrease) in Accrued Expenses ) Total adjustments to net income Net cash provided by (used in) operating activities ) - ) CASH FLOWS FROM INVESTING ACTIVITIES Office Equipment - - ) Net cash flows provided by (used in) investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES Shareholder advances - Net cash flows provided by (used in) financing activities - CASH RECONCILIATION Net increase (decrease) in cash - Cash - beginning balance - - CASH BALANCE - END OF PERIOD $ $ - $ The accompanying notes are an integral part of these financial statements. F-4 ADD-ON EXCHANGE, INC. (formerly known as Xyberhome, Inc.) (a development stage company) NOTES TO FINANCIAL STATEMENTS 1 - NOTE NATURE OF OPERATIONS Add-on Exchange, Inc.(“Company,” fka Xyberhome, Inc.), a development stage company, was incorporated on September 27, 2007 under the laws of the State of Delaware. Xyberhome, Inc. isan online company that specializes in a unique offering of Xyberhome , a novel and proprietary tool that connects you with the World Wide Web and will let you share its excitement with others. It is the add-on that provides cluster tabs for Firefox 1.1.1. Initial operations have included organization and incorporation, target market identification, marketing plans, and capital formation. A substantial portion of the Company’s activities has involved developing a business plan and establishing contacts and visibility in the marketplace. The Company has adopted its fiscal year end to be September 30. 2 - NOTE SUMMARY OF ACCOUNTING POLICIES Basis of Presentation The Company’s financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Development Stage Company The Company is a development stage company. Even though the Company has recognized minimal revenue, it is still devoting substantially all of its efforts on establishing the business, and its planned principal operations have not commenced. All losses accumulated since inception have been considered as part of the Company’s development stage activities. Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. F-5 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amount of revenues and expenses during the reporting period. Actual results could differ from these estimates. Recent Re-codified Accounting Standards The Financial Accounting Standards Board (FASB) took Accounting Standard Pronouncements and EITFs and codified them into the FASB Accounting Standards Codification.The Company also uses as reference SEC rules, regulations, interpretive releases, and SEC staff guidance. In June 2003, the Securities and Exchange Commission (“SEC”) adopted final rules under Section 404 of the Sarbanes-Oxley Act of 2002 (“Section 404”), as amended by SEC Release No. 33-8934 on June 26, 2008. Commencing with the Company’s Annual Report for the fiscal year ended September 30, 2009, the Company is required to include a report of management on the Company’s internal control over financial reporting. The internal control report must include a statement of management’s responsibility for establishing and maintaining adequate internal control over financial reporting for the Company; of management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of year-end; of the framework used by management to evaluate the effectiveness of the Company’s internal control over financial reporting; and that the Company’s independent accounting firm has issued an attestation report on management’s assessment of the Company’s internal control over financial reporting, which report is also required to be filed as part of the Annual Report on Form 10-K. 3 - NOTE GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business.As reflected in the accompanying financial statements, the Company had a deficit accumulated during the development stage of $760,780, a net loss and net cash used in operations of $9,909 and $5,194 for the three months ended December 31, 2009, respectively. These conditions raise substantial doubt about its ability to continue as a going concern. F-6 While the Company is attempting to produce sufficient sales, the Company’s cash position may not be sufficient to support the Company’s daily operations. While the Company believes in the viability of its strategy to produce sales volume and in its ability to raise additional funds, there can be no assurances to that effect. The ability of the Company to continue as a going concern is dependent upon the Company’s ability to further implement its business plan and generate sufficient revenues. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that the actions presently being taken to further implement its business plan and generate revenues provide the opportunity for the Company to continue as a going concern. 4 - NOTE PROPERTY & EQUIPMENT Long lived assets, including property and equipment and certain intangible assets to be held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of the assets may not be recoverable.Impairment losses are recognized if expected future cash flows of the related assets are less than their carrying values.Measurement of an impairment loss is based on the fair value of the asset.Long-lived assets and certain identifiable intangibles to be disposed of are reported at the lower of carrying amount or fair value less cost to sell. Property and Equipment are first recorded at cost.Depreciation is computed using the straight-line method over the estimated useful lives of the various classes of assets as follows: Computer equipment 3 years Vehicles 5 years Furniture and fixtures 7 years Plant and plant machinery 15 years Office and industrial buildings 25 years Maintenance and repairs, as incurred, are charged to expense.Betterments and renewals are capitalized in plant and equipment accounts. Cost and accumulated depreciation applicable to items replaced or retired are eliminated from the related accounts; gain or loss on the disposition thereof is included as income. 5 - NOTE ACCOUNTS PAYABLE & ACCRUED EXPENSES Accounts payable and accrued expenses consist of trade payables from normal operations of the business. F-7 6 - NOTE STOCKHOLDERS’ EQUITY Preferred Stock The Company has authorized 50,000,000 preferred shares of stock with a par value of $0.001.There are no preferred shares issued and outstanding. Common stock Common Stock includes 200,000,000 shares authorized at a par value of $0.001, of which 100,000 have been issued for the amount of $100 on September 27, 2007 in acceptance of the incorporation expenses for the Company. On December 17, 2008, Mr. Myers purchased a total of 100,000 shares of common stock of the company from then the President and Chairman of the Board of Directors of the Company, for an aggregate price of $30,000 in cash, all of which was paid from Mr. Myers personal fund. 7 - NOTE RELATED PARTY TRANSACTIONS From inception through December 31, 2009, the Company borrowed $746,018 from primary shareholder.All notes are demand notes carrying a 3% interest rate.As of December 31, 2009, the principal balance due on the demand notes was $746,018 and $5,587 in interest was accrued and recorded as in-kind contribution. 8 - NOTE INCOME TAXES No provision was made for federal income tax since the Company has significant net operating losses. From inception to December 31, 2009, the Company had an operating loss of $760,780. The net operating loss carry forwards may be used to reduce taxable income through the years 2027 to 2029. The availability of the Company’s net operating loss carry-forwards are subject to limitation if there is a 50% or more positive change in the ownership of the Company’s stock. The provision for income taxes consists of the federal and state minimum tax imposed on corporations. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. Significant components of the Company's deferred tax liabilities and assets as of December 31, 2009 are as follows: F-8 Deferred tax assets: Federal net operating loss $ State net operating loss Total deferred tax assets Less valuation allowance 152,156 ) $ The Company has provided a 100% valuation allowance on the deferred tax assets at December 31, 2009 to reduce such asset to zero, since there is no assurance that the Company will generate future taxable income to utilize such asset. Management will review this valuation allowance requirement periodically and make adjustments as warranted. The reconciliation of the effective income tax rate to the federal statutory rate for the periods ended December 31, 2009 and 2008 is as follows: Federal income tax rate (15.0 %) (15.0 %) State tax, net of federal benefit (5.0 %) (5.0 %) Increase in valuation allowance 20.0 % 20.0 % Effective income tax rate 0.0 % 0.0 % 9 - NOTE REQUIRED CASH FLOW DISCLOSURE FOR NON-CASH ITEMS, INTEREST AND TAXES PAID The Company has made no cash payments for interest or income taxes. A related party pays expenses on behalf of the Company which are recorded as non-cash in-kind contributions to equity. 10 - NOTE EMPLOYMENT CONTRACT & INCENTIVE COMMITMENTS The Company has no employment contracts and incentive commitments. 11 - NOTE CONTINGENT LIABILITIES Currently the Company has not identified any contingent liabilities that may be due. 12 - NOTE SUBSEQUENT EVENTS None known at this time. F-9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notesthereto. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. Our actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements. Overview We were incorporated in the state of Delaware as of September 27, 2007 to provide a method for a foreign or domestic private company to become a reporting (“public”) company whose securities are qualified for trading in the United States secondary market. Plan of Operation We are continuing to follow our business plan to market our two products “Xyberhome” and “Clustertabs”, through direct users or licensing the underlying technology of such products. Results of Operation We have had $224 in revenue since inception.For thethree months ended December 31, 2009, we incurred a net loss of $(9,909) and since inception we have incurred a net loss of $(760,780). Expenses from inception were comprised of costs mainly associated with legal, accounting and office expense. Liquidity and Capital Resources As of December 31, 2009, we had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company.However, our shareholders are under noobligation to provide such funding. Management anticipates seeking out a target company through solicitation. Such solicitation may include newspaper or magazine advertisements, mailings and other distributions to law firms, accounting firms, investment bankers, financial advisors and similar persons, the use of one or more World Wide Web sites and similar methods. No estimate can be made as to the number of persons who will be contacted or solicited. Management may engage in such solicitation directly ormay employ one or more other entities to conduct or assist in such solicitation. Management and its affiliates will pay referral fees to consultants and others who refer target businesses for mergers into public companies in which management and its affiliates have an interest. Payments are made if a business combination occurs, and may consist of cash or a portion of the stock in the Company retained by management and its affiliates, or both. As reflected in the accompanying financial statements, as a company in its development stage with no operations, we have generated a net loss of $760,780 from inception, and used no cash in operations for the period from September 27, 2007 (inception) to December 31, 2009. This raises substantial doubt as to our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for us to continue as a going concern. Critical Accounting Policies We have identified the policies outlined below as critical to our business operations and an understanding of our results of operations. The list is not intended to be a comprehensive list of all of our accounting policies. In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States, with no need for management's judgment in their application. 1 Income Taxes We utilize asset and liability method to measure and record deferred income tax assets and liabilities.Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Development Stage Company We are a development stage company as defined by Statement of Financial Accounting Standards No. 7“Accountingand Reporting by Development Stage Enterprises”(“SFAS No. 7”). We have recognized no revenue, are still devoting substantially all of its efforts on establishing the business and our planned principal operations have not commenced. All losses accumulated since inception have been considered as part of our development stage activities. Revenue Recognition We started to generate revenues. We follow the guidance of the Securities and Exchange Commission’s Staff Accounting Bulletin 104 (“SAB No. 104”) for revenue recognition. We will recognize revenue when we are realized or realizable and earned less estimated future doubtful accounts. We consider revenue realized or realizable and earned when we have persuasive evidence of an arrangement that the services have been rendered to the customer, the sales price is fixed or determinable, and collectability is reasonably assured. Recent Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and doesnot require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning afterNovember 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115”.This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. 2 In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51”.This statement improves the relevance, comparability, and transparency of the financial information that a reporting entity provides in its consolidated financial statements by establishing accounting and reporting standards that require; the ownership interests in subsidiaries held by parties other than the parent and the amount of consolidated net income attributable to the parent and to the non-controlling interest be clearly identified and presented on the face of the consolidated statement of income, changes in a parent’s ownership interest while the parent retains its controlling financial interest in its subsidiary be accounted for consistently, when a subsidiary is deconsolidated, any retained non-controlling equity investment in the former subsidiary be initially measured at fair value, entities provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the non-controlling owners.SFASNo. 160 affects those entities that have an outstanding non-controlling interest in one or more subsidiaries or that deconsolidate a subsidiary.SFAS No. 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Early adoption is prohibited. The adoption of this statement is not expected to have a material effect on the Company's financial statements. In March 2008, the FASB issued FASB Statement No. 161 “Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133” (“SFAS No. 161”), which changes the disclosure requirements for derivative instruments and hedging activities.Pursuant to SFAS No.161, Entities are required to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows.SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008 with early application encouraged. SFAS No. 161 encourages but does not require disclosures for earlier periods presented for comparative purposes at initial adoption.In years after initial adoption, this Statement requires comparative disclosures only for periods subsequent to initial adoption. The adoption of SFAS No. 161 is not expected to have a material impact on the financial results of the Company. Off Balance Sheet Transactions None. Item 3. Quantitative and Qualitative Disclosures About Market Risk We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 4. Controls and Procedures Management's disclosure on internal control over financial reporting Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness, as of December 31, 2009, of the design and operation of our disclosure controls and procedures, as such term is defined in Exchange Act Rules 13a-15(e) and 15d-15(e).Based on this evaluation, our principal executive officer and principal financial officer have concluded that, as of such date, our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in our Exchange Act reports is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Changes in internal control over financial reporting There were no change in our internal control over financial reporting during the fiscal quarter ended December 31, 2009 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 3 PART II - OTHER INFORMATION Item 1.Legal Proceedings. Currently we are not aware of any litigation pending or threatened by or against us. Item 1A. Risk Factors Not applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities. None Item 4.Removed and Reserved Item 5.Other Information. None Item 6. Exhibits (a) Exhibits Certificate of Incorporation, filed as an exhibit to the registration statement on Form 10SB filed with the Commission on October 22, 2007 and incorporated herein by reference Bylaws, filed as an exhibit to the registration statement on Form 10SB filed with the Commission on October 22, 2007 and incorporated herein by reference Certificate of Amendment of Certificate of Incorporation, filed as an exhibit to the quarterly report on Form 10-Q filed with the Commission on May 12, 2009 and incorporated herein by reference Certificate of Amendment of Certificate of Incorporation, filed as an exhibit to the current report on Form 8-K filed with the Commission on June 10, 2010 and incorporated herein by reference Rule 13a-14(a)/ 15d-14(a) Certification of Chief Executive Officer Rule 13a-14(a)/ 15d-14(a) Certification of Chief Financial Officer Section 1350 Certification of Chief Executive Officer Section 1350 Certification ofChief Financial Officer 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Add-on Exchange, Inc. August 20, 2010 By: /s/John Rafuse Name: John Rafuse Title:
